DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed March 25, 2022 claims 1, 2, 5-8, 10, 14, 16, 18, 20, 25, 26, 38, 30, 33 and 34 have been amended and claims 29 and 31 have been cancelled. Claim 13 has been withdrawn. Claims 1 through 28, 30 and 32 through 36 are currently pending. Furthermore, applicant is advised that claims 15, 19 and 25 have incorrect status identifiers. Claims 15 and 19 should be identified as “Original” and claim 25 should be identified as “Currently Amended”. Correct status identifiers are required in further responses. See MPEP section 714.II.C.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-24, 26 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desired nominal width” in claims 1, 5 and 26 is a relative term which renders the claim indefinite. The term “desired nominal width” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims are indefinite because it is not clear what size the inspection area is required to be because the term “desired nominal width” is not defined by the claims or the specification.
Claim 32 is indefinite because the claim depends on cancelled claim 31. For the purposes of this examination claim 32 will be considered to be dependent on claim 30 since limitation of claim 31 were incorporated into claim 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12, 14, 15 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Melancon (U.S. Patent # 4,922,113) in view of Cooper et al (U.S. Patent Publication No. 2007/0042139).
	In the case of claims 1 and 2, Melancon teaches a process for inspecting a coated piece comprised of a substrate and a functional coating for defects including voids and less than desired thickness in the coating by irradiating the coating which generated a spectral response in the form of fluorescent response followed by analyzing the generated response by comparing/correlating the response to predetermined spectral values/emission energy to determine if a defect is present (Abstract, Column 1 Lines 10-17, Column 12 Line 46 through Column 13 Line 22).
	Melancon does not specifically teach that the method was for inspecting for micro-cracks or that the area of inspection was less than a desired nominal width of a micro-crack. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Cooper teaches a method for inspecting a coating for defects based on the fluorescent emission of the coating when irradiated (Abstract and Page 1 Paragraphs 0012-0013) wherein the types of defects inspected for were micro-cracking (Page 3 Bottom of Paragraph 0036).
	Based on the teachings of Cooper, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the process of Melancon to inspect for micro-cracks because this was a known void defect in the art for coatings.
	Furthermore, Cooper teaches that the area of inspection was a cause effective variable affecting the speed in which the inspection process was completed (Pages 3-4 Paragraphs 0039 and 0044). Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal areas of inspection for the process of Melancon through routine experimentation because the area of inspection affected the speed and duration of the inspection process.
	As for claims 3-5, as was discussed previously, the area of inspection was a cause effective variable and therefore it would have been obvious to have determined optimal areas through routine experimentation.
	As for claim 6, Melancon teaches that the substrates included metal (Column 4 Lines 17-24) and that the coating included protective coatings (Column 13 Lines 23-32).
	As for claims 7, 8 and 10, Melancon teaches that the comparing/correlating included comparing the amount of detected emission energy/levels of spectral count which was used to determine the presence of voids/edge portions of a crack and thinning/coating uniformity (Column 13 Lines 6-22).
	As for claim 9, Melancon teaches that the analyzing including operating a micro-spectrometer in the ultraviolet-visible-near infrared region in the form of a fluorescence spectro-photometer (Column 12 Line 62 through Column 13 Line 5).
	As for claims 12 and 14, Melancon teaches that the comprised an organic coating in the form of an epoxy coating (Column 2 Line 63 through Column 3 Line 4).
	As for claims 15 and 18, Melancon teaches that the coating was applied onto the substrate by spraying or brushing and the substrate was formed into a desired form by curing the coating (Column 12 Lines 45-62).
	As for claims 19, 20 and 22-24, though Melancon teaches having inspected the coated piece for voids or thinned areas in the coating Melancon does not further teach having applied remedial action.
	Cooper teaches that when a defect is detected remedial action is taken by first rejecting the coated piece and applying additional coating to the material until the defect is no longer detected (Page 4 Paragraph 0044 and 0045). Cooper further teaches that the remedial action is used to re-design/correct a defect in the coating due to a concentration of stress in region affected by the defect (Page 4 Paragraph 0042).
	Based on the teachings of Cooper, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have conducted the remedial steps of Cooper in the process of Melancon in order to remove the detected defects in the coating.
	As for claim 21, Melancon does not teach having applied an additional fluorescing agent to the coated piece for the taught inspection method.
	In the case of claims 25 and 26, they are rejected for the same reasons discussed previously in the rejection of claims 1 and 2. Furthermore, Melancon teaches that the substrate had a lesser fluorescent than the coating because the substrate either had no emission response or a response which did not mask that of the coating (Column 2 Lines 21-28 and Column 18 Claims 1 and 5).
	As for claims 27 and 28, they are rejected for the same reasons discussed previously in the rejection of claims 6, 12 and 14.











Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Melancon in view of Cooper et al as applied to claim 15 above, and further in view of Sones et al (U.S. Patent # 7,667,836).
	The teachings of Melancon in view of Cooper have been discussed previously and are incorporated herein. As was discussed previously, Melancon teaches that the substrate was comprised of metal and was used in a process wherein the substrate was coated and formed into a desired form. However, neither Melancon nor Cooper teach that the forming comprised metal stamping or embossing or both.
	Sones teaches a process for inspecting the containers and their coatings during formation wherein the container was formed using embossing (Abstract, Column 1 Lines 6-11 and Column 4 Lines 15-29).
	Based on the teachings of Sones, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the coated piece of Melancon in view of Cooper by embossing because this was a known step in the art for forming a metallic container.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Melancon in view of Cooper et al as applied to claim 15 above, and further in view of Andrulionis (U.S. Patent # 3,934,749).
	The teachings of Melancon in view of Cooper have been discussed previously and are incorporated herein. As was discussed previously, Melancon teaches that the substrate was comprised of metal and was used in a process wherein the substrate was coated and formed into a desired form. However, neither Melancon nor Cooper teach that the desired form comprised a lid of a container for a tobacco product.
	Andrulionis teaches a method for forming a coated piece in the form of a plastic or metal container and lid which can be used to hold tobacco wherein the container was inspected during formation (Abstract, Column 1 Lines 4-10 and 24-28 and Column 4 Lines 24-46).
	Based on the teachings of Andrulionis, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the coated piece of Melancon in view of Cooper into a lid of a container for a tobacco product because this was a known coated piece in the art.

Claims 11, 30 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Melancon in view of Cooper et al as applied to claim 1 above, and further in view of Kress et al (U.S. Patent Publication No. 2018/0195974).
	The teachings of Melancon in view of Cooper as they apply to claim 1 have been discussed previously and are incorporated herein.
	In the case of claims 11, 30 and 32-34, they are rejected for the same reasons discussed previously in the rejection of claims 1, 2 and 25 in that Melancon in view of Cooper teaches a method for inspecting for micro-cracks in coated metal substrates comprising irradiating the substrate and measuring and analyzing a fluorescence response. However, neither Melancon nor Cooper teach that the coated metal substrate was comprised of steel or was a container.
	Kress teaches a process for inspecting coated pieces in the form of coated metal containers comprised of steel by irradiating the containers with light and analyzing the response (Abstract and Paragraph 0027-0028).
	Based on the teachings of Kress, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the coated piece of Melancon in view of Cooper as a steel container because this was a known metal coated substrate in the art.
	As for claims 35 and 36, they are rejected for the same reasons discussed previously in the rejection of claims 12 and 21, respectively.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that the 112(b) rejections are moot by the amendments is not entirely persuasive because, as was discussed previously, the new term “desired nominal width” for the micro-crack is indefinite. Furthermore, claim 32 has been rejected by 112(b) for being dependent on a now cancelled claim.
Applicant’s argument against Cooper is not persuasive because it amounts to a general disagreement regarding the teachings of the reference. It is the examiner’s position that Cooper provides sufficient teaching that the area of inspection was a known cause effective variable and therefore it would have been obvious to have determined optimal areas through routine experimentation. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Applicant has not provided any argument or evidence that setting the area of inspection to be less than a “desired nominal width of a micro-crack” produced unexpected and superior results over the prior art. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims…. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP section 2144.05.III.A.
	Furthermore, applicant’s argument that Cooper visually inspects an entire coated area is not persuasive because Cooper does not teach inspecting the entire coated area at one time. Instead the coated area is inspected incrementally using an inspection area smaller than the entire surface area of the coated article which is one of the reasons why the area of inspection was a cause effective variable.
Applicant’s argument that the Melancon does not teach or suggest inspecting a coated piece wherein the coated piece remains free of an addition of a fluoresceing agent is not persuasive. As referenced by applicant, Melancon teaches that the present “uvescence” was either fluorescent or phosphorescent” (emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
	Furthermore, applicant has not provided an explanation as to what is considered a fluorescing agent or how the coated article remains free of an addition of the fluorescing agent. As discussed previously, Melancon does not teach having added an additional emission agent in addition to the one already present in the coating.
Applicant’s argument regarding claim 30 is not persuasive because the limitation of “inspecting an additional area upon a determination that the measured spectral response falls below the desired threshold” is a conditional and therefore optional limitation. Furthermore, as was discussed previously, Cooper teaches that multiple and therefore additional inspections areas were inspected while inspecting the coated piece.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
	Claims 1 through 12 and 14 through, 28, 30 and 32 through 36 have been rejected. Claim 13 has been withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712